Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Hecla Mining Company Coeur d’Alene, Idaho We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-145919, 333-159666, and 333-165026) and Form S-8 (No. 333-96995, 33-60095, 333-169030, and 333-176364) of Hecla Mining Company of our reports dated February 21, 2012, relating to the consolidated financial statements, and the effectiveness of Hecla Mining Company’s internal control over financial reporting, which appears in this Form 10-K. /S/ BDO USA, LLP Spokane, WA February 21, 2012
